DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the applicant’s filing on May 20, 2019.  Claims 1-20 are pending and examined below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9-11 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Song et al., US 2017/0025021 A1.
As to claim 1, Song teaches an obstacle-avoidance control method comprising (¶ 55, 58):
Acquiring a distance between an unmanned aerial vehicle (UAV) and a front object in a flying direction of the UAV (¶ 39, 55, 76);
Controlling a flying altitude of the UAV according to the distance between the UAV and the front object (¶ 76; e.g. controlling the flight altitude upon detecting the UAV is within a certain distance from a building).
As to claim 9, Song teaches wherein acquiring the distance between the UAV and the front object in the flying direction of the UAV comprises: acquiring the distance between the UAV and the front object in the flying direction of the UAV via a detecting device carried by the UAV (¶ 40-41, 76).
As to claims 10 and 20, Song teaches the detecting device includes at least one of a radar sensor, an ultrasonic sensor, a time of flight (TOF) ranging sensor, a visual sensor, or a laser sensor (¶ 40).
As to claim 11, Song teaches an unmanned aerial vehicle (UAV) comprising (¶ 39):
A fuselage (¶ 39 and Fig. 1);
A power system mounted at the fuselage and configured to provide flight power (¶ 39 and Fig. 1); and
A flight controller in communication with the power system to control the UAV (¶ 39, 41-43 and Fig. 1),
Wherein the flight controller includes one or more processors which work individually or cooperatively, (¶ 39, 41-43, 104-105 and Figs. 1-3), and
The one or more processors are configured to acquire a distance between the UAV and a front object in a flying direction of the UAV, and control a flying altitude of the UAV according to the acquired distance between the UAV and the front object (¶ 39, 55, 76).
As to claim 19, Song teaches a detecting device mounted at the fuselage and communicating with the flight controller, wherein the detecting device is configured to: detect the distance between the UAV and the front object in the flying direction of the UAV, and transmit the distance between the UAV and the front object in flying direction of the UAV to the one or more processors (¶ 39-43, 76, 104-105 and Figs. 1-3).
Allowable Subject Matter
Claims 2-8 and 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Cheung whose telephone number is (571) 272-6705.  The examiner can normally be reached on Monday, Tuesday and Thursday from 10:00 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christian Chace, can be reached on (571) 272-4190.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

	
	/MARY CHEUNG/           Primary Examiner, Art Unit 3665                                                                                                                                                                                             	March 11, 2021